Exhibit 10.1

Summary of Director Compensation

Effective March 24, 2006, the Board of Directors approved the following
compensation program for non-employee directors, based on reports prepared by an
independent compensation consultant, which reports include information on
current director compensation data for companies of similar scope and scale in
our industry:

 

     Annual
Retainer Fee    Per in-person
meeting    Per telephonic
meeting

Board Meetings

        

Vice Chairman of the Board and Lead Independent Director

   $ 51,000    $ 2,500    $ 1,250

Directors

     36,000      1,500      750

Audit Committee Meetings

        

Committee Chair

   $ 10,000    $ 2,000    $ 1,000

Committee Members

     —        1,500      1,000

Other Committee Meetings

        

Committee Chair

   $ 5,000    $ 1,000    $ 650

Committee Members

     —        1,000      650

Patrick J. Sullivan and Daniel J. Levangie, employee directors of our company,
do not receive any compensation for services rendered as a director.

Our non-employee directors are also eligible to participate in our 2004 Omnibus
Stock Plan. Under the 2004 Omnibus Stock Plan, each non-employee director may be
granted stock options and opportunities to make direct purchases of stock and
other equity interests in our company.

The Board of Directors has currently approved an annual option grant to purchase
up to 16,000 shares of common stock, which vests in one-twelfth increments on
the first day of each calendar quarter for three years. Also, upon commencement
of service as a director, each new non-employee director receives an option to
purchase the same number of shares of common stock as the annual option grant in
effect at that time. Each non-employee director is entitled, under our Amended
and Restated Director Compensation Method Plan, to receive payment of the annual
retainer fees for any calendar year either in cash or in shares of our common
stock. Each non-employee director is also entitled to receive an annual stock
award of 1,000 shares of our common stock, which is earned monthly based on
service. Lastly, each non-employee director is paid a cash fee for every meeting
attended as set forth above. Each non-employee director may elect to defer for
tax purposes the payment of the annual retainer, annual stock award and meeting
attendance fees.